Detailed Action
This action is in response to application filed on 02/15/2022 which is a national stage entry of PCT/KR2020/005954, International Filing Date: 05/06/2020 which further claims foreign priority to Korean Application no. 10-2019-0080871, filed 07/04/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.
Claims 1-12 are rejected.

Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.

Drawings
The drawings submitted on 02/15/2022 are accepted.  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a chatting input receiving unit configured to receive… a template determining unit configured to determine… a question generating unit configured to display… a electronic document writing unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  See at least, figures 1, 7, paragraphs 0127-0131.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 is rejected under 35 U.S.C. 101 as being directed to abstract idea without significantly more.  
Representative claim 1 is directed to An electronic document providing method using a chatbot, comprising: 
receiving a chatting input associated with an electronic document from a user terminal; 
generating the electronic document based on the chatting input; and providing the generated electronic document to the user terminal. 
Per prong 1, Step 2A, the above emphasized element/concepts are not meaningfully different than those concepts found by the courts to be abstract, namely, 
mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or humans using pen and paper (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”). 
Certain Methods Of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) 
In particular, manipulation or editing of text based on other texts, and/or user contributions, clearly relates to pre-internet activity of writing/editing/authoring documents based on other samples of writing, or input from various parties.  
Per prong 2, Step 2A, the additional elements of “electronic document… terminal” are merely data gathering and/or output steps that are not indicative of integration into a practical application and are properly construed as insignificant extra-solution activity (see, MPEP 2106.05(g)).  Additionally, the recited claim limitations do not improve the functionality of the electronic device or achieve improved technical results. 
Per Step 2B, the limitations “electronic document… terminal” are merely data gathering steps that are well known and routine (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, and MPEP 2106.05(g)).  Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, claim 1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 4 recites “a response chatting input” (line 3).  It is not clear whether this element is the same or a different element as recited in claim 2.
Claim 5 recites the limitation "the previously input content data" (line 4), “the key” (line 9), “the value” (line 9), “the analysis result” (line 10).  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the entry fields” (line 3-4).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sensing result” (line 4).  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the storage result” (line 8).  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 12 recites “a question text” (line 9).  It is not clear whether this element is the same or  different element as recited in line 5.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

Following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, and 9-12 are rejected under 35 U.S.C 102(a)(2) as being anticipated by Denoue et al. (US 2019/0394150 A1, referred herein after as D1). 

As per claim 1, D1 discloses, 
An electronic document providing method using a chatbot, comprising, (D1, title, abstract). 
receiving a chatting input associated with an electronic document from a user terminal, (D1, figures 1-3 and accompanying text, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.).  
generating the electronic document based on the chatting input; and providing the generated electronic document to the user terminal, (D1, figures 1-3 and accompanying text, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further disclose editing document based on chat inputs, and providing a view of current version of the document to user/terminal.).  

As per claim 2, D1 discloses,
An electronic document writing method using a chatbot, comprising, (D1, title, abstract).
displaying a writing start chatting input in a chatting area by receiving the writing start chatting input associated with a type of an electronic form template to be written by a user of a user terminal, from the user terminal, (D1, figures 1-3 and accompanying text, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses editing mentioned document based on chat inputs, and providing a view of current version of the document to user/terminal.).  
determining the electronic form template to be written by the user based on the writing start chatting input and calling the electronic form template, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, editing mentioned document based on chat inputs, and providing a view of current version of the document to user/terminal.).  
displaying a question text to induce a response of the user including content data to be input in at least one entry field in the chatting area based on the at least one entry field in the electronic form template, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment of the document for user fill, editing mentioned document based on chat inputs in the field, and providing a view of current version of the document to user/terminal.).
displaying a response chatting input in the chatting area by receiving the response chatting input of the user including a response to the question text; and writing an electronic document by entering the content data corresponding to the entry field based on the response chatting input, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment of the document for user fill, editing mentioned document based on chat inputs in the field, and providing a view of current version of the document to user/terminal.).

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein in the writing of an electronic document, the response chatting input is analyzed in a unit of key and value to enter the content data corresponding to the entry field in the electronic document, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for user fill, editing mentioned document based on chat inputs in the field having key/value pairs, and providing a view of current version of the document to user/terminal.).

As per claim 4, the rejection of claim 2 further incorporated, D1 discloses,
wherein the electronic document is generated based on a conversation including at least one question text and a response chatting input corresponding thereto and is not displayed on the user terminal, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for user fill, editing mentioned document based on chat inputs in the field having key/value pairs, where displaying of the document is at the whim of the user and not displayed in the chat window of user device (e.g. pdf sent user email address per figure 1B).).

As per claim 5, the rejection of claim 2 further incorporated, D1 discloses,
further comprising: displaying a chatting input associated with a modification in the chatting area by receiving the chatting input associated with the modification of the previously input content data of the electronic document from the user terminal, (D1, figures 1-3 and accompanying text, 0009, 0023-0036, 0060 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for filled in with data from conversation, and allowing user to makes changes.).
analyzing the chatting input associated with the modification in a unit of key and value; and substituting content data previously input in the electronic document entry field associated with the key with content data associated with the value based on the analysis result, (D1, figures 1-3 and accompanying text, 0009, 0023-0036, 0060 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for filled in with data from conversation, and allowing user to makes changes.  Thereafter, the values/keys are analyzed/transferred and inserted into the document.).

As per claim 6, the rejection of claim 2 further incorporated, D1 discloses,
further comprising: storing the electronic document when writing of the content data for all the entry fields included in the electronic document template is completed to finish the writing of the electronic document, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for user fill, editing mentioned document based on chat inputs in the field having key/value pairs, to generated updated/completed pdf, where updated document at very least is stored in the working memory (RAM) of computing device as known to one of ordinary skill in the art.).

As per claim 7, the rejection of claim 6 further incorporated, D1 discloses,
wherein the storing of the electronic document includes: displaying a text requesting an autograph of a writer of the electronic document which is completely written in the chatting area; displaying an autograph input window; receiving the autograph by means of a typing input unit in the autograph input window from the writer; and storing the electronic document including the autograph information, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for user fill, editing mentioned document based on chat inputs in the field having key/value pairs, where completed pdf is saved/sent to user email address.  Thus, D1 clearly discloses displaying a text requesting an autograph (e.g. fairly construed as data) of a writer of the electronic document which is completely written in the chatting area; displaying an autograph input window (E.g. form field fragment); receiving the autograph by means of a typing input unit in the autograph input window from the writer; and storing the electronic document including the autograph information.  The examiner notes that “autograph” is merely non-functional descriptive material, and is fairly construed as merely data.).


As per claim 9, the rejection of claim 6 further incorporated, D1 discloses, 
further comprising: after the storing of the electronic document, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for user fill, editing mentioned document based on chat inputs in the field having key/value pairs, to generated updated/completed pdf, where updated document at very least is stored in the working memory (RAM) of computing device as known to one of ordinary skill in the art.).
displaying a text guiding writing completion of the electronic document in the chatting area; and displaying information about the completed electronic document in the chatting area when a chatting input associated with a confirmation request of the completed electronic document is input from the user terminal, (D1, figures 1-3 and accompanying text, 0009, 0023-0036, 0060 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for user fill, editing mentioned document based on chat inputs in the field having key/value pairs, to generated updated document.  D1 (0031, 0060) further discloses displaying flagged populated fields based on data from chat, and allowing user to review and confirm values of the updated/saved document).

As per claim 10, the rejection of claim 9 further incorporated, D1 discloses,
wherein in the displaying of information about the completed electronic document, an URL associated with the completed electronic document is displayed in the chatting area, (D1, figures 1-3 and accompanying text, 0009, 0023-0036, 0060 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation/messages regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for user fill, editing mentioned document based on chat inputs in the field having key/value pairs, to generated updated document.  D1 (0028, 0058) further embedding link to document in the messages, where the document maybe related/associated with completed/to be completed document).


As per claim 11, the rejection of claim 2 further incorporated, D1 discloses,
receiving a chatting input associated with registration of a boilerplate from the user terminal to display the chatting input in the chatting area; storing the boilerplate and a character string corresponding to the boilerplate as a pair based on the chatting input associated with the registration of the boilerplate; and displaying a text guiding the storage result in the chatting area, wherein in the writing of the electronic document, when there is a previously stored boilerplate in the response chatting input, the content data is entered in the entry field based on the character string, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation/text/boilerplate regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment of the document for user to fill in, editing mentioned document based previous chat inputs/text/boilerplate, user profile, and providing a view of current version of the document to user/terminal.  Thus, D1 clearly discloses receiving a chatting input associated with registration of a boilerplate from the user terminal to display the chatting input in the chatting area (e.g. phone numbers/data received in the chat); storing the boilerplate and a character string corresponding to the boilerplate as a pair based on the chatting input associated with the registration of the boilerplate (e.g. D1 data displayed/inputted in the chat are stored and used to fill-up forms); and displaying a text guiding the storage result in the chatting area, wherein in the writing of the electronic document, when there is a previously stored boilerplate in the response chatting input, the content data is entered in the entry field based on the character string).

As per claim 12, D1 discloses,
An electronic document writing apparatus using a chatbot, comprising, (D1, title, abstract).  
a chatting input receiving unit configured to receive a writing start chatting input associated with a type of an electronic form template to be written by a user of a user terminal and a response chatting input of the user including a response to a question text, from the user terminal, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment of the document for user to fill in, editing mentioned document based on chat inputs in the field, and providing a view of current version of the document to user/terminal.). 
a template determining unit configured to determine the electronic form template to be written by the user based on the writing start chatting input and call the electronic form template, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment of the document for user to fill in, editing mentioned document based on chat inputs in the field, and providing a view of current version of the document to user/terminal.). 
a question generating unit configured to display a question text to induce a response of the user including content data to be input in an entry field based on the entry field in the electronic form template in a chatting area of the user terminal, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment of the document for user to fill in, editing mentioned document based on chat inputs in the field, and providing a view of current version of the document to user/terminal.).  
and an electronic document writing unit configured to write an electronic document by entering the content data corresponding to the entry field based on the response chatting input, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment of the document for user to fill in, editing mentioned document based on chat inputs in the field, and providing a view of current version of the document to user/terminal.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Denoue et al. (US 2019/0394150 A1, referred hereinafter as D1) in view of Walker (US 2012/0116972 A1, referred herein after as D2)

As per claim 8, the rejection of claim 7 further incorporated, D1 discloses,
wherein in the receiving of the autograph, (D1, figures 1-3 and accompanying text, 0009, 0023-0036 discloses user chatting in chatroom having one or agents/bots, where the chat includes conversation regarding a document and/or form.  D1 further discloses analyzing the conversation, determining the mentioned document, displaying a fragment (e.g. key value pair) of the document for user fill, editing mentioned document based on chat inputs in the field having key/value pairs, where completed pdf is saved/sent to user email address.  Thus, D1 clearly discloses displaying a text requesting an autograph (e.g. fairly construed as data) of a writer of the electronic document which is completely written in the chatting area; displaying an autograph input window (E.g. form field fragment); receiving the autograph by means of a typing input unit in the autograph input window from the writer; and storing the electronic document including the autograph information.  The examiner notes that “autograph” is merely non-functional descriptive material, and is fairly construed as merely data.).
D1 discloses receiving user input/signature via typing in data; however, D1 fails to expressly disclose – [receiving] at least one of typing speed information and typing pressure information of the writer is sensed to receive the sensing result and the autograph together.
D2 (abstract, 0005) discloses [receiving] at least one of typing speed information and typing pressure information of the writer is sensed to receive the sensing result and the autograph together.
Accordingly, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the invention, as disclosed in D1, to include [receiving] at least one of typing speed information and typing pressure information of the writer is sensed to receive the sensing result and the autograph together.  This would have been obvious for the purpose of using signature data for authentication purposes as disclosed by D2 (abstract, 0005). 

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	See form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached at 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144